DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/0120.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention as in claim 5 is addressed to “A system comprsing: one or more processors…" that can be interpreted as referring to lines of programming within a computer system, rather than referring to the program product or medium as a physical object.  The “Processor” could be a hardware processor or software processor.  Considering software processor, the claim becomes nothing more than sets of software instructions which are "software per se".   

“Software per se” is non-statutory under 35 USC 101 because it is merely a set instructions without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in  State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d 1368, 47USPQ2d 1596  (Fed. Cir. 1998)	
Claims 6 – 11 are dependent claims and do not cure the deficiency of the non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al(US 20190043271 A1)  in view of Chackravorty et al(WO 2018208777 A1) .

With regards to claim 1, Sandhu discloses, A system comprising: 
an electronic control unit (ECU) including a processor (FIG 1 106, 148 and associated text;) configured to: 
determine that the ECU has been communicably connected to a vehicle communication system (FIG 5 514 and associated text; ); 
responsive to connection of the ECU to the vehicle communication system, send a provisioning message, via the communication system, to a remote server (FIG 5 518 and associated text; ), the message including a vehicle identifier provided by an element of the vehicle system  ([0058]; At 518, the embedded modem 144 sends ECU provisioning data to the telematics server 162. In an example, the ECU provisioning data includes the ECU metadata 304 as well as vehicle identification data (e.g., VIN, make, model, etc.). [0037]); 
receive a confirmation response from the remote server (FIG 5 522 and associated text; ); and 
enable further communication for the ECU responsive to the confirmation response ([0060] At operation 522, the ECU 148 is provisioned and ready for use. In some examples, the ECU 148 may write to storage that the ECU 148 was successfully provisioned. Once provisioned, the ECU 148 may be able to operate, including the use of networked communication services, via the embedded modem 144.).

Sandhu does not exclusively but Chackravorty discloses, send a provisioning message, signed with a unique security key specific to the ECU ([0028] By implementing a cryptographically immutable key within the vehicle which is tied to the VIN and, in embodiments, issuing the vehicle a cryptographically generated certificate (one example being an X.509 certificate), the authenticity of the vehicle and operator can be verified by cryptographic methods. This can then be used to authenticate software and firmware updates applied to the vehicle such that improperly encrypted and signed updates will not verify, decrypt and execute. [0036]; Valid, authentic commands intended for the vehicle modules would be cryptographically signed using a private key held by trusted users like vehicle owners, fleet operators, law enforcement, OEMs, or in-vehicle safety systems like OnStar. )  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sandhu’s method/system with teaching of Chackravorty in order for secure interactions with entities and, more particularly, to cryptographic verification of vehicle authenticity (Chackravorty [0002]).

With regards to claim 2, 6 Sandhu further discloses, wherein the vehicle identifier includes a vehicle identification number (VIN) ([0058]; At 518, the embedded modem 144 sends ECU provisioning data to the telematics server 162. In an example, the ECU provisioning data includes the ECU metadata 304 as well as vehicle identification data (e.g., VIN, make, model, etc.).).

With regards to claim 3, 4, 7 Sandhu further discloses, wherein the provisioning message also indicates an ECU hardware level; wherein the provisioning message also indicates an ECU software level ([0036] The end-of-line systems 210 of the vehicle assembly plant 204 may be configured to set an initial configuration of the embedded modem 144 installed to the vehicle 102. In an example, the end-of-line systems 210 may apply software, firmware, and/or default settings in accordance with various factors. These factors may include, as some possibilities, a make of the vehicle 102, a model of the vehicle 102, a geographic region to which the vehicle 102 is destined, a country to which the vehicle 102 is destined, and a level of software or firmware that is currently available for the embedded modem 144.).

With regards to claim 5, Sandhu. A system comprising: one or more processors configured to: 
receive a provisioning message from a vehicle electronic control unit (ECU) (FIG 5 518 and associated text; ),;
responsive to validating, determine a vehicle identifier with which the ECU is to be associated, the vehicle identifier included in a message payload ([0058]; At 518, the embedded modem 144 sends ECU provisioning data to the telematics server 162. In an example, the ECU provisioning data includes the ECU metadata 304 as well as vehicle identification data (e.g., VIN, make, model, etc.). FIG 5 520 and associated text; [0037] ); and 
store a relationship between the ECU and the vehicle identifier in a database such that the ECU is uniquely associated with a specific vehicle identifier ([0060] At operation 522, the ECU 148 is provisioned and ready for use. In some examples, the ECU 148 may write to storage that the ECU 148 was successfully provisioned. [0063] At 622, the embedded modem 144 determines whether a response to the sending of the ECU provisioning data is received. In an example, if the configuration of the vehicle 102 is approved by the backend systems 208, the backend systems 208 return a positive configuration result to the telematics server 162.).

Sandhu does not exclusively but Chackravorty discloses, the provisioning message having a signature from being signed by the ECU with a key unique to the ECU ([0010-0011] Another embodiment provides a method for cryptographic verification of immutable authenticity of an entity, compri sing applying a Vehicle Identification Number (VIN) - Key to components of the entity (410); receiving input for the entity (41 5); validating authenticity of at least one of the input and the entity (420); performing operation of the input if validated (425); and logging the operation (430), whereby the authenticity of the entity i s immutable and cryptographically verified.); check the signature of the provisioning message against a set of stored unique keys, to validate that the message is from a known ECU having the unique key and to determine which ECU the message is from based on the unique key ([0028] By implementing a cryptographically immutable key within the vehicle which is tied to the VIN and, in embodiments, issuing the vehicle a cryptographically generated certificate (one example being an X.509 certificate), the authenticity of the vehicle and operator can be verified by cryptographic methods. This can then be used to authenticate software and firmware updates applied to the vehicle such that improperly encrypted and signed updates will not verify, decrypt and execute. [0036]; Valid, authentic commands intended for the vehicle modules would be cryptographically signed using a private key held by trusted users like vehicle owners, fleet operators, law enforcement, OEMs, or in-vehicle safety systems like OnStar. [0037])  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sandhu’s method/system with teaching of Chackravorty in order for secure interactions with entities and, more particularly, to cryptographic verification of vehicle authenticity (Chackravorty [0002]).

With regards to claim 8, Sandhu in view of Chackravorty discloses, wherein the relationship between the ECU and vehicle identifier is further cross-referenced with ECU characteristics of the ECU, including at least one of the hardware level or software level (Chackravorty [0010] For additional embodiments a step of generating a VIN - Key for an individual entity (405) comprises obtaining a VIN for an individual entity (505) from a trusted source obtained by accessing a database; issuing a crypto certificate for the individual entity associated with the VIN (510); and associating the crypto certificate with the VIN for the individual entity (515). In another embodiment, the step of applying the VIN-Key to the entity (410) comprises one of using a fuse key based processor compri sing a hardware based ' secret' embedded into it as a root of trust (610); authenticating additional data and or unlocking additional keys to validate software and or firmware running within the entity).

With regards to claim 9, Sandhu further discloses, wherein the processors are further configured to send a confirmation message to the ECU (FIG 5 522 and associated text; ), responsive to storing the relationship ([0060] At operation 522, the ECU 148 is provisioned and ready for use. In some examples, the ECU 148 may write to storage that the ECU 148 was successfully provisioned.).

With regards to claim 10, Sandhu further discloses, wherein the confirmation message includes the vehicle identifier identified in the stored relationship ([0037]; The telematics server 162 may query the backend systems 208 to verify the legitimacy and configuration of the embedded modem 144 as installed to the vehicle 102. For instance, the telematics server 162 may receive modem metadata 206 and vehicle identification data (e.g., VIN, make, model, etc.) from the vehicle 102, and may provide that information to the backend systems 208 for review. If the configuration is approved by the backend systems 208, the backend systems 208 return a positive configuration result to the telematics server 162, which in turn forwards the result to the vehicle 102. If provisioning of the embedded modem 144 is successful, other ECUs 148 can be provisioned using the services of the embedded modem 144. ).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al(US 20190043271 A1) .

With regards to claim 12, Sandhu discloses, A computer-implemented method comprising: 
receiving a message wherein a vehicle electronic control unit (ECU) is a party to the message (FIG 5 518 and associated text; ); 
validating the message based on information included in the message identifying the ECU and identifying a vehicle ([0058]; At 518, the embedded modem 144 sends ECU provisioning data to the telematics server 162. In an example, the ECU provisioning data includes the ECU metadata 304 as well as vehicle identification data (e.g., VIN, make, model, etc.). [0015] An improved approach to vehicle provisioning includes storing the metadata of vehicle components such as embedded modems and electronics control units (ECUs) in backend systems. This data may be stored to the backend systems prior to the vehicle components being shipped to an assembly plant for vehicle installation. The data to be stored may include Module Electronic Serial Number, Security Keys, Part Numbers, media access control (MAC) addresses, integrated circuit card identifiers (ICCIDs), or other uniquely identifiable information. [0037]), compared to a predefined relationship associating the ECU with a specific vehicle identifier ([0017] Real time provisioning of ECUs may follow a process similar to the provisioning of the embedded modem. After an ECU is installed and configured during vehicle assembly, and after the embedded modem is provisioned successfully, the ECU may exchange ECU metadata and vehicle data with backend systems to verify the legitimacy of the ECU.); and responsive to the information included in the message matching the predefined relationship, processing a message payload (FIG 5 522 and and associated text; ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify base embodiments of Sandhu with other embodiments in order to provisioning components with smart connectivity (Sandhu [0002)

With regards to claim 13, Sandhu further discloses, wherein the ECU is a sender of the message ([0017] Real time provisioning of ECUs may follow a process similar to the provisioning of the embedded modem. After an ECU is installed and configured during vehicle assembly, and after the embedded modem is provisioned successfully, the ECU may exchange ECU metadata and vehicle data with backend systems to verify the legitimacy of the ECU.).

With regards to claim 14, 15 Sandhu further discloses, wherein the information identifying the vehicle includes a vehicle identification number (VIN) of a vehicle from which the message originated; wherein the VIN is included in the payload ([0058]; At 518, the embedded modem 144 sends ECU provisioning data to the telematics server 162. In an example, the ECU provisioning data includes the ECU metadata 304 as well as vehicle identification data (e.g., VIN, make, model, etc.).FIG 5 514  and associated text).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al(US 20190043271 A1)  in view of Chackravorty et al(WO 2018208777 A1) .

With regards to claim 16, Sandhu does not but Chackravorty teaches, wherein the information identifying the ECU is the message signature signed with a key unique to the ECU ([0037]; In another example the generation of the VIN - Key i s performed on operational entities / vehicles as a service. Applying the VIN- Key to the entity / vehi cle components 410, which i s further detailed herein . In both examples, the VIN - Key must be applied and signed by a trusted source. Once the VIN - Key i s applied to the entity / vehicle components, it provides a mechanism to uniquely identify the components.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sandhu’s method/system with teaching of Chackravorty in order for secure interactions with entities and, more particularly, to cryptographic verification of vehicle authenticity (Chackravorty [0002]).

With regards to claim 17 Sandhu in view of Chackravorty discloses, wherein the validating further includes identifying the ECU based on the signature (Chackravorty [0036]; In thi s example, the security module would validate the signature of the code to b e updated via the CAN ICD . Additional data would be added to the normal messages that transmit the code to the vehicle modul e for the purposes of security, essentially expanding the CAN ICD . The additional data would contain the signature of the code, which would be created using a private cryptographic key by a trusted user (as described above) . If data were presented to the security processor with commands to save the data to nonvol atile memory in the vehicl e module, that data would only be written to non-volatile memory or acted upon by the vehicle module if the security module validates the signature of the data.).

With regards to claim 18 Sandhu discloses, wherein the validating further includes accessing a database of predefined ECU and VIN relationships and confirming that the information identifying the ECU and VIN included in the message corresponds to a predefined relationship between the identified ECU and VIN saved in a database ([0058]; At 518, the embedded modem 144 sends ECU provisioning data to the telematics server 162. In an example, the ECU provisioning data includes the ECU metadata 304 as well as vehicle identification data (e.g., VIN, make, model, etc.). [0015] An improved approach to vehicle provisioning includes storing the metadata of vehicle components such as embedded modems and electronics control units (ECUs) in backend systems. This data may be stored to the backend systems prior to the vehicle components being shipped to an assembly plant for vehicle installation. The data to be stored may include Module Electronic Serial Number, Security Keys, Part Numbers, media access control (MAC) addresses, integrated circuit card identifiers (ICCIDs), or other uniquely identifiable information. [0037]).

With regards to claim 19, Sandhu further discloses, wherein the ECU is a designated recipient of the message ([0060] At operation 522, the ECU 148 is provisioned and ready for use. In some examples, the ECU 148 may write to storage that the ECU 148 was successfully provisioned).

With regards to claim 20, Sandhu in view of Chackravorty discloses, wherein a vehicle receiving the message performs the validating and wherein the predefined relationship is established by the ECU identifier being associated with an ECU included in the vehicle and the vehicle identifier identifying the vehicle receiving the message (Chackravorty [0037] Thi s ensures that the input designated to one or more components i s from a trusted source and has not been exploited or otherwi se corrupted. If validated, the system performs the operation by allowing the input to proceed to one or more components 425).

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498